

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT
REQUESTED                                                                                                                                          
EXHIBIT 10.13(f) REDACTED



 
AMENDMENT FIVE
 
 
TO THE
 
 
BILLING SERVICES AND LICENSE AGREEMENT
 
 
BETWEEN
 
 
VERISIGN, INC.
 
 
AND
 
 
RURAL CELLULAR CORPORATION
 
 


 
THIS AMENDMENT FIVE by and between VeriSign, Inc. (“VeriSign”) and Rural
Cellular Corporation (“RCC”) is made and entered into to be effective the date
of the last signature hereto.
 
 
WHEREAS, VeriSign and RCC are parties to that certain Billing Services and
License Agreement, dated to be effective July 21, 2005 as subsequently amended,
(hereinafter referred to as “Agreement”); and
 
 
           WHEREAS, the parties hereto desire to amend the Agreement as provided
herein;
 
 
NOW, THEREFORE, in consideration of the premises and the covenants and
undertakings set forth herein, VeriSign and RCC agree as follows:
 
 
1.0           *** Election
 
 
RCC hereby elects *** and the Parties agree the *** Term shall be for ***
commencing 11 October 2007, with any renewal of the *** Term as set forth in
Section 3.D of the Agreement.
 
 
2.0           Fees
 
 
In reference to Amendment Three, Exhibit A, Section II.B, RCC shall pay
***.  ***.
 
 
RCC shall pay a speedNET hardware fee of ***.  ***.
 
 
3.0            ***
 
 
***.
 
 


 
 
IN WITNESS WHEREOF, each of the parties hereto has made and caused this
Amendment Five to be duly executed for it on its behalf by its authorized
representative, to be effective the date of the last signature hereto.
 

1092364v1                                                               


*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT
REQUESTED                                                                                                                                          
EXHIBIT 10.13(f) REDACTED

 
The parties acknowledge and agree that this Amendment Five constitutes the
entire understanding and agreement between VeriSign and RCC with respect to the
subject matter hereof, and supersedes any and all prior or contemporaneous oral
or written representation, understanding, agreement or communication relating
thereto.  Except as hereby modified, the Agreement shall remain in full force
and effect in all aspects throughout the remainder of the term thereof.
 
 
The signatories to this Amendment Five hereby warrant and represent that they
have the authority to execute this Amendment Five on behalf of the entity or
entities for which they sign.
 
 
This Amendment Five does not bind or obligate either party in any manner unless
duly executed by an authorized representative.
 
RURAL CELLULAR CORPORATION
By:  _/s/_David Del Zoppo______________
Printed Name:       David Del Zoppo             
Title:  Sr. VP                           
Date:  ___  10/10/07____________________
 
VERISIGN, INC.
By:  _/s/ Michael S. Peterson_____________
Printed Name:       Michael S. Peterson         
Title:            Director of Operations              
Date:  _    10/11/07_____________________

 





1092364v1                                                               


*** Information omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment.
 
 
 
